Citation Nr: 0818170	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to death benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

There is no verified service for the appellant's deceased 
husband.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant 
entitlement to VA death benefits. 


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces during World 
War II.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
based on qualifying service by the appellant's deceased 
husband have not been met. 38 U.S.C.A. §§ 101, 107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 3.41 3.203(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to VA death pension 
benefits.  She asserts that her deceased husband had 
qualifying active service because he had recognized guerilla 
service, with his service starting with induction in May 1945 
and discharge in February 1946.  In support of her claim, she 
submitted copies of Certificates of Registration from the 
Veterans Federation of the Philippines, which reflect 
recognized guerilla service for her deceased husband.  During 
his lifetime, her husband also had submitted Republic of the 
Philippines documents and several different signed affidavits 
attesting to his service in the Philippine Army (USAFFE), 
including service in a guerilla unit.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes. 38 C.F.R. §§ 
3.40, 3.41.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code. 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).
When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).  Findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997).

In August 1954, the Department of the Army reported that the 
appellant's husband had no recognized guerilla service, nor 
was he a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United States.  

The appellant did not submit a DD Form 214, a Certification 
of Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The Certificates of Registration from the 
Veterans Federation of the Philippines and the affidavits 
submitted by the appellant's deceased husband fail to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate United States service department, but rather 
documents from the Philippine government.  As such, those 
documents may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits.

The Department of the Army has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces. This 
verification is binding on VA such that VA has no authority 
to change or amend the finding.  Duro v. Derwinski, 2 Vet 
App. 530, 532 (1992).  The proper course for the applicant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition 
of service by the Philippine Government, although sufficient 
for entitlement to benefits from that Government, is not 
sufficient for benefits administered by VA.  This Department 
is bound to follow the certifications by the service 
departments with jurisdiction over United States military 
records.

Based upon the record in this case, the appellant's deceased 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
appellant's deceased husband may not, therefore, be 
considered a veteran for the purpose of establishing basic 
eligibility for VA benefits, including death benefits for the 
appellant.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations. 


ORDER

Legal entitlement to VA death benefits is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


